DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foos (U.S. Patent No. 5,788,105) in view of Schoen et al. (U.S. Application Publication No. 2019/0144171) and Boback et al. (U.S. Application Publication No. 2005/0184070).
Foos discloses a tamper evident container (Fig. 1) comprising: a cover (12) comprising a first interlocking flange (36) with a first tab for opening the container and a first extension (78) joined to the first tab along a frangible score line (at 44); a base (14) 
Poos fail to teach wherein the first and second interlocking flanges, when securely fastened together, prevent access to the first and second tabs, and a rim extending substantially around a perimeter of the base, the rim having a flat portion connected to an outer wall portion, a flange portion extending from the outer wall portion, wherein a position of the flat portion and the flange portion correspond to a sheet line, a flat top portion, a curved lead in recess extending inward from the flat top portion and a lower recess extending from the lead in recess to a body of the base, wherein a peripheral edge of the cover contacts a part of the flat top portion and the flat top portion extends beyond the peripheral edge when the cover is closed over the base, 
Schoen teaches that it is known in the art to manufacture a tamper evident t container wherein an outer element is separated from the container by a tab element (Fig. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the interlocking elements of Foos to be separated from the container by a tab element, as taught by Schoen, in order to create a tamper evident indication further way from the container such a modification would be a change in location of a component that would still result in the same functioning of the device. 
Boback teaches that it is known in the art to manufacture a tamper evident container with a base (14) with a rim (Fig. 7) having an outer wall portion, a flat top portion (28), a flange portion extending from the outer wall portion, wherein a position of the flat portion and the flange portion correspond to a sheet line (Fig. 7, the sheet line can be any line), a curved lead in recess (30) extending inward from the flat top portion and a lower recess (at 32) extending from the lead in recess to a body of the base, wherein a peripheral edge of a cover (12) contacts a part of the flat top portion and the flat top portion extends beyond the peripheral edge when the cover is closed over the base, wherein the rim further comprises a bead (top of 40) protruding upward from the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified container of Foos with the base and cover connection structure taught by Boback, in order to make it more difficult to inadvertently open the container. The first and second interlocking flanges extend through the reliefs since it is a single piece structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 and 17-20 of copending Application No. 16/752,109 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same structure other than the specific rim features and they would be .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733